Per Curiam.
On July 28th, 1923, an award was made and entered in favor of the petitioner against the respondent by the referee of the workmen’s compensation bureau. This award was docketed in the Court of Common Pleas of Hudson county, and, subsequently, docketed in the Supreme Court. The *622respondents, however, refused and failed to comply with the original order for compensation since its entry. The petitioner has presented to this court his petition asking this court to make an order that the entire amount of compensation shall become due immediately. This request is made under a supplement to the Employers’ Liability act, approved April 6th, 1915. Pamph. L. 1915, p. 364.
This law states that any judgment entered in the Court of Common Pleas may be docketed in the Supreme Court, and shall then operate as a judgment of that court. Upon failure to comply with the original order for compensation the court may order that the entire amount of compensation shall become due immediately and execution may issue, upon proof of such failure, for the entire amount of compensation without discount or commutation.
We are of the opinion that the word “may” used in the statute is mandatory, even if it appears to have been used in a permissive- sense, leaving it to the discretion of the court as to whether or nót the order shall be granted.
We think that the facts in this case justify the granting of the order. The order will therefore be granted, directing that the entire amount of compensation be declared to be due and payable immediately, and that the $100 allowed for funeral expenses, and the $50 allowed for counsel fee for counsel of the petitioner, which likewise have not been paid, be included in the amount due immediately, and that execution may issue for the entire amount.